Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed on Jan 15, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., (U.S. Patent Appl. Pub. # 2019/0303490).
 Regarding claims 1, Chen disclose a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: decreasing a number of at least one synchronous backup server, which is included in a server system and backs up data, of a primary server included in the server system in a synchronous manner, by a first predetermined number (Abstract, Para 0064, the replication process includes both synchronous and asynchronous replication mode involves mirroring host writes from the first storage system to the second storage system, Para 0068, the first storage system  detects a condition requiring termination of a synchronous replication mode, a replication failure condition is the cause of the condition (the condition causes decrease in the number of at least one synchronous backup server); and controlling each of one or more of at least one asynchronous backup server, which is included in the server system and backs up data of the primary server in 
Regarding claims 2, Chen disclose, controlling the first predetermined number of asynchronous backup servers among the at least one asynchronous backup server to operate as a synchronous backup server (Para 0070, 0081).
 Regarding claims 3, Chen disclose, executing the controlling when the number of the at least one synchronous backup server decreases to a second predetermined number (Para 0091, the storage system may transition from a terminated synchronous replication process back to an asynchronous replication process (the transition causes the number of the at least one synchronous backup server to decrease to a second predetermined number).
 Regarding claims 4, Chen disclose, switching each of the one or more of the at least one asynchronous backup server to a synchronous backup server based on a synchronization state of the at least one asynchronous backup server with respect to the primary server (Para 0071).
 Regarding claims 5, Chen disclose, determining the synchronization state with respect to the primary server based on write ahead logging (WAL) information (Para 0068, 0069).
 Regarding claims 6, Chen disclose, controlling, when a failure occurs in the primary server, one of the at least one synchronous backup server to operate as a new primary server and control one of the at least one asynchronous backup server to operate as a synchronous backup server (Para 0069, 0070).
 Regarding claims 7, Chen disclose, a method of switching a server, the method comprising: decreasing, by a computer, a number of at least one synchronous backup server, which is included in a server system and backs up data of a primary server included in the server system in a synchronous manner, by a first predetermined number (Abstract, Para 0064, the replication process includes both synchronous and asynchronous .replication .mode involves mirroring host writes from the first storage system to the second storage system, Para 0068, the first storage system the detects a condition requiring termination of a synchronous replication mode, a replication failure condition is the cause of the condition (the condition causes decrease in the number of at least one synchronous backup server); and controlling each of one or more of at least one asynchronous backup server, which is included in the server system and backs up data of the primary server in an asynchronous manner, to operate as a synchronous backup server (Para 0070, the first storage system then terminates the synchronous replication mode of the replication process, and initiates an asynchronous replication mode).
 Regarding claims 8, Chen disclose, controlling the first predetermined number of asynchronous backup servers among the at least one asynchronous backup server to operate as a synchronous backup server (Para 0070, 0081).
 Regarding claims 9, Chen disclose, executing the controlling when the number of the at least one synchronous backup server decreases to a second predetermined number (Para 0091, the storage system may transition from a terminated synchronous replication process back to an asynchronous replication process (the transition causes the number of the at least one synchronous backup server to decrease to a second predetermined number),
Regarding claims 10, Chen disclose, switching each of the one or more of the at least one asynchronous backup server to a synchronous backup server based on a synchronization state of the at least one asynchronous backup server with respect to the primary server (Para 0071).
 Regarding claims 11, Chen disclose, determining the synchronization state with respect to the primary server based on write ahead logging (WAL) information (Para 0068, 0069).
 Regarding claims 12, Chen disclose, controlling, when a failure occurs in the primary server, one of the at least one synchronous backup server to operate as a new primary server and control one of the at least one asynchronous backup server to operate as a synchronous backup server (Para 0069. 0070).
 Regarding claims 13, Chen disclose, a server system, comprising: a primary server including: a first memory, and a first processor coupled to the first memory; and at least one synchronous backup server, each including: a second memory, and a second processor coupled to the second memory and the second processor configured to: back up data of the primary server in a synchronous manner, and at least one asynchronous backup server, each including: a third memory, and a third processor coupled to the third memory and the third processor configured to: back up data of the primary server in an asynchronous manner, wherein the first processor is configured to: control each of one or more of the at least one asynchronous backup server to operate as a synchronous backup server when a number of the at least, one synchronous backup server decreases due to a failure in at least one server included in the server system S Abstract, Fig. 1, Fig. 4, Para 0064, the replication process includes both synchronous and asynchronous replication mode involves mirroring host writes from the first storage system to the second storage system, Para 0068, the first storage system the detects a condition requiring termination of a synchronous replication mode, a replication failure condition 
  Regarding claims 14, Chen disclose, wherein the first processor is further configured to: control a same number of asynchronous backup servers as a decreased number of synchronous backup servers among the at least one synchronous backup server to operate as a synchronous backup server (Para 0070, 0081).
 Regarding claims 15, Chen disclose, execute the control when the number of the at least one synchronous backup server decreases to a predetermined number (Para 0091. the storage system may transition from a terminated synchronous replication process back to an asynchronous replication process (the transition causes the number of the at least one synchronous backup server to decrease to a second predetermined number).
 Regarding claims 16, Chen disclose, switch each of the one or more of the at least one asynchronous backup server to a synchronous backup server based on a synchronization state of the at least one asynchronous backup server with respect to the primary server (Para 0071).
 Regarding claims 17, Chen disclose, determine the synchronization state with respect to the primary server based on write ahead logging (WAL) information (Para 0068. 0069).
 Regarding claims 18, Chen disclose, control, when a failure occurs in the primary server, one of the at least one synchronous backup server to operate as a new primary server and control one of the at least one asynchronous backup server to operate as a synchronous backup server (Para 0069, 0070).
Regarding claim 19, Chen disclose a method of switching a server, the method comprising: detecting a failure in a primary server included in a server system by at least one synchronous backup server or by at least one asynchronous backup server included in the server system and backs up data of the primary server (Para 0068, 0069, the first storage system detects a condition requiring termination of a synchronous replication mode, responsive to the detected condition, the first storage system captures a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process); upon detecting the failure in the primary server, promoting the at least one synchronous backup server to operate as a new primary server (Para 0068, 0069, 0071,responsive to failure, generating a snapshot, detecting a condition may comprise a replication failure, terminate the synchronous replication mode and initiate an asynchronous replication mode); comparing a synchronization state of the at least one asynchronous backup server with respect to the primary server (Para 0072); and promoting the at least one asynchronous backup server to operate a new synchronous backup server (Para 0073).
Response to Arguments
Applicant's arguments filed Jan 15, 2021 have been fully considered but they are not persuasive. Regarding claims 1-18, Applicants argues that Chen fails to disclose “detecting a decrease in a number of at least one synchronous backup server controlling each of one or more of at least one asynchronous backup server to operate as a synchronous backup server”. Examiner as pointed out in the detailed office action in this response and in the earlier response that Chen clearly teaches (Para 0068) that the first storage system  detects a condition requiring termination of a synchronous replication mode, a replication failure condition is the cause of the condition and controlling each of one or more of at least one asynchronous backup server, which .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114